Citation Nr: 0918510	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 through 
February 1970.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The claims file has since 
been transferred to the RO in Boston, Massachusetts for 
further handling.

In his June 2006 Substantive Appeal, the Veteran requested 
that a hearing be scheduled before the Board in Washington, 
DC.  In January 2008, the Veteran was notified that such a 
hearing was scheduled to take place on March 26, 2008.  In a 
March 2008 letter to the Board from the Veteran's 
representative, however, the Veteran requested that the 
hearing be canceled and stated that he did not wish for his 
hearing to be rescheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2004 statement, the Veteran asserted that he 
has experienced high frequency bilateral hearing loss and 
tinnitus, and that these conditions were related to in-
service exposure to flight line noise and in-flight noise.  
In a subsequent November 2004 statement, the Veteran further 
contended that he served during active duty as an Aeromedical 
Specialist, and that in the course of performing his duties, 
he regularly flew in military aircraft without the use of 
hearing protection.  

The Veteran has provided private audiological treatment 
records from May 1995 and October 2004.  In December 2004, he 
was afforded a VA examination.  In July 2007, the Veteran 
advised VA that his hearing had deteriorated since his last 
audiometric examination, and requested the scheduling of a VA 
examination to assess his present level of hearing.  Given 
the Veteran's assertion that his hearing has diminished and 
that more than four years have passed since the Veteran's 
last audiological examination, the Veteran should be 
scheduled for a VA audiological examination for the purpose 
of determining his present level of hearing and to assess the 
nature and etiology of any diagnosed hearing loss or 
tinnitus.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate his claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed bilateral hearing 
loss and tinnitus.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

The examination should include 
audiometric testing to determine the 
Veteran's auditory thresholds at 
frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  The examiner should also 
perform the Maryland CNC test to 
determine the Veteran's speech 
recognition ability.  38 C.F.R. § 3.385.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the Veteran's 
claimed bilateral hearing loss and 
tinnitus.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that any 
diagnosed disorders are etiologically 
related to the Veteran's period of active 
service, including reported in-service 
noise exposure.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for 
hearing loss and tinnitus should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




